Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

Fourth Amendment to Credit Agreement, dated the 23rd day of October, 2015, by
and among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation
(“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware limited liability
company (“Dunkirk”), NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk and North Jackson are,
each, a “Borrower” and collectively, the “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), and various other financial institutions from time to time
(PNC and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”) and PNC, as administrative agent for the Lenders
(PNC, in such capacity, the “Administrative Agent”) (the “Fourth Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrowers, USAP Holdings, Inc., a Delaware corporation and the
other Guarantors (as defined therein) party thereto, the Lenders party thereto
and the Administrative Agent entered into that certain Credit Agreement, dated
as of August 18, 2011, as amended by that certain (i) First Amendment to Credit
Agreement, dated March 19, 2012, (ii) Second Amendment to Credit Agreement,
dated March 29, 2013 and (iii) Third Amendment to Credit Agreement, dated
November 7, 2013 (as may be further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”), pursuant to which, among other
things, the Lenders agreed to extend credit to the Borrowers; and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement and the Administrative Agent and the Lenders desire to permit such
amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. Effective as of September 30, 2015, Section 1.1 of the Credit Agreement is
hereby amended by deleting the following defined term in its entirety and in its
stead inserting the following:

Consolidated EBITDA for any period of determination shall mean (i) the sum of
net income, depreciation, amortization, non-cash impairment charges and other
non-cash charges to net income, interest expense, income tax expense,
non-recurring severance and healthcare expenses incurred in the fiscal year
ending December 31, 2015 not to exceed Four Hundred Thousand and 00/100 Dollars
($400,000.00) in the aggregate and extraordinary losses incurred in the fiscal
year ending December 31, 2015 related to supplier defected ceramic refractories
not to



--------------------------------------------------------------------------------

exceed Nine Hundred Fifty Thousand and 00/100 Dollars ($950,000.00) in the
aggregate minus (ii) non-cash credits to net income, in each case of Universal
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP. For purposes of calculating Consolidated EBITDA, (a) with respect to
any Permitted Acquisition, Consolidated EBITDA shall be calculated on a pro
forma basis, using historical numbers, in accordance with GAAP as if such
Permitted Acquisition had been consummated at the beginning of such period, and
(b) with respect to a business liquidated, sold or disposed of by the Loan
Parties in accordance with and as permitted by the terms and provisions of the
final loan documentation, Consolidated EBITDA shall be calculated on a pro forma
basis, using historical numbers, in accordance with GAAP as if such liquidation,
sale or disposition had been consummated at the beginning of such period.

3. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following defined terms in their entirety and in their stead inserting the
following:

Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
made by any Guarantor to the Administrative Agent (for its benefit and for the
benefit of the Lenders), in form and substance satisfactory to the
Administrative Agent.

Pledge Agreement or Pledge Agreements shall mean, singularly or collectively, as
the context may require, (i) the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by Universal to the Administrative
Agent (for its benefit and for the benefit of the Lenders) with respect to all
of the membership interests of Dunkirk and North Jackson owned by Universal, and
(ii) any other Pledge Agreement executed and delivered by any Loan Party to the
Administrative Agent (for its benefit and for the benefit of the Lenders), in
form and substance satisfactory to the Administrative Agent.

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the lesser of (i) the Borrowing Base or (ii) the Revolving Credit
Commitments, minus (b) the sum of (i) the Revolving Facility Usage plus (ii) all
amounts due and owing to any Borrower’s trade creditors which are outstanding
beyond normal trade terms (excluding any such amounts being disputed by the
applicable Borrower in good faith but only to the extent of such dispute), plus
(iii) fees and expenses then due from the Borrowers hereunder which have not
been paid or charged to the account of the Borrowers.



--------------------------------------------------------------------------------

4. The defined term Daily LIBOR Rate set forth in Section 1.1 of the Credit
Agreement is hereby amended by inserting the following new sentence to the end
thereof: “Notwithstanding the foregoing, if the Daily LIBOR Rate as determined
under the method above would be less than zero (0.00), such rate shall be deemed
to be zero (0.00) for purposes of this Agreement.”

5. The defined term LIBOR Rate set forth in Section 1.1 of the Credit Agreement
is hereby amended by (i) deleting the phrase “which has been approved by the
British Bankers’ Association” appearing therein and (ii) inserting the following
new sentence to the end thereof: “Notwithstanding the foregoing, if the LIBOR
Rate as determined under any method above would be less than zero (0.00), such
rate shall be deemed to be zero (0.00) for purposes of this Agreement.”

6. The defined term Permitted Prepayment Condition set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting the reference therein to
“after giving effect to such prepayment, a pro forma Leverage Ratio not to
exceed 0.50 below the then applicable Leverage Ratio required pursuant to
Section 8.2.18 [Maximum Leverage Ratio]” and in its stead inserting a reference
to “after giving effect to such prepayment, a pro forma Leverage Ratio not to
exceed 2.50 to 1.00”.

7. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following defined terms in their entirety:

Transaction Expenses

USAP Holdings

8. Section 8.2.6 of the Credit Agreement is hereby amended by deleting
sub-clauses (y) and (z) of clause (ii)(E) in their entirety and in their stead
inserting the following:

and (y) after giving effect to such Permitted Acquisition and the incurrence of
any Loans, other Indebtedness or contingent obligations in connection therewith,
a pro forma Leverage Ratio not to exceed 2.50 to 1.00 for the period equal to
the four (4) consecutive fiscal quarters most recently ended for which financial
statements are available prior to the date of such Permitted Acquisition

9. Section 8.2.9 of the Credit Agreement is hereby amended by deleting clauses
(y) and (z) that follow the proviso set forth therein in their entirety and in
their stead inserting the following:

and (y) after giving effect to the consummation of such Joint Venture and the
incurrence of any Loans, other Indebtedness or contingent obligations in
connection therewith, pro forma Leverage Ratio does not exceed 2.50 to 1.00 for
the period equal to the four (4) consecutive fiscal quarters most recently ended
for which financial statements are available prior to the date of consummation
of such Joint Venture



--------------------------------------------------------------------------------

10. Effective as of September 30, 2015, Section 8.2.17 of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

8.2.17 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio to be less than 1.10 to 1.00, calculated as of
September 30, 2016 and the end of each fiscal quarter thereafter, in each case
for the four (4) fiscal quarters then ended.

11. Section 8.2.18 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

8.2.18 Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed 3.50 to 1.00, calculated as September 30, 2015 for the four
(4) fiscal quarters then ended.

12. Section 8.2.19 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

8.2.19 Minimum Consolidated EBITDA. The Loan Parties shall not permit
Consolidated EBITDA to be less than (i) Twelve Million Four Hundred Thousand and
00/100 Dollars ($12,400,000.00), calculated as of December 31, 2015 for the four
(4) fiscal quarters then ended, (ii) Ten Million Two Hundred Thousand and 00/100
Dollars ($10,200,000.00), calculated as of March 31, 2016 for the four
(4) fiscal quarters then ended, (iii) Ten Million Eight Hundred Thousand and
00/100 Dollars ($10,800,000.00), calculated as of June 30, 2016 for the four
(4) fiscal quarters then ended, (iv) Sixteen Million Eight Hundred Thousand and
00/100 Dollars ($16,800,000.00), calculated as of September 30, 2016 for the
four (4) fiscal quarters then ended, and (v) Twenty-Three Million and 00/100
Dollars ($23,000,000.00), calculated as of December 31, 2016 for the four
(4) fiscal quarters then ended.

13. Section 8.2 of the Credit Agreement is hereby amended by inserting a new
Section 8.2.21 as follows, immediately after Section 8.2.20:

8.2.21 Minimum Liquidity. Commencing on December 31, 2015, the Loan Parties
shall not at any time permit Undrawn Availability to be less than Ten Million
and 00/100 Dollars ($10,000,000.00).

14. Exhibit 8.2.6 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the updated Exhibit 8.2.6 attached hereto as Annex 1.

15. Exhibit 8.3.3 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the updated Exhibit 8.3.3 attached hereto as Annex 2.



--------------------------------------------------------------------------------

16. The provisions of Sections 2 through 15 of this Fourth Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent:

 

  (a) this Fourth Amendment, duly executed by the Borrowers, the Lenders and the
Administrative Agent;

 

  (b) payment of (i) all fees due and payable on or prior to the date of this
Fourth Amendment pursuant to a certain letter agreement, dated of even date
herewith, executed by PNC and PNC Capital Markets LLC and accepted and agreed to
by the Borrowers (the “Fourth Amendment Fee Letter”) and (ii) any other fees and
expenses owed to the Administrative Agent and its counsel in connection with the
Credit Agreement or this Fourth Amendment; and

 

  (c) such other documents as may be reasonably requested by the Administrative
Agent.

17. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this Fourth Amendment and except any such representations or warranties made as
of a specific date or time, which shall have been true and correct in all
material respects as of such date or time.

18. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, each Patent, Trademark and
Copyright Security Agreement, each Pledge Agreement, the Security Agreement, the
Mortgage and the Lease Assignment continue to secure prompt payment when due of
the Obligations.

19. The Loan Parties hereby represent and warrant to the Lenders and the
Administrative Agent that (i) the Loan Parties have the legal power and
authority to execute and deliver this Fourth Amendment; (ii) the officers of the
Loan Parties executing this Fourth Amendment have been duly authorized to
execute and deliver the same and bind the Loan Parties with respect to the
provisions hereof; (iii) the execution and delivery hereof by the Loan Parties
and the performance and observance by the Loan Parties of the provisions hereof
and of the Credit Agreement and all documents executed or to be executed
therewith, do not violate or conflict with the organizational documents of the
Loan Parties or any law applicable to the Loan Parties or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Loan Parties and (iv) this
Fourth Amendment, the Credit Agreement and the documents executed or to be
executed by the Loan Parties in connection herewith or therewith constitute
valid and binding obligations of the Loan Parties in every respect, enforceable
in accordance with their respective terms.



--------------------------------------------------------------------------------

20. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Fourth Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders and/or the Administrative Agent arising
out of or in any way relating to the Credit Agreement or the other Loan
Documents.

21. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

22. The agreements contained in this Fourth Amendment are limited to the
specific agreements contained herein. Except as amended hereby, all of the terms
and conditions of the Credit Agreement and the other Loan Documents shall remain
in full force and effect. This Fourth Amendment amends the Credit Agreement and
is not a novation thereof.

23. This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Fourth Amendment by telecopy or e-mail (or other
electronic communication) shall be effective as delivery of a manually executed
counterpart of this Fourth Amendment.

24. The Loan Parties acknowledge and agree that (a) the Credit Agreement and
certain of the other Loan Documents may contain one or more provisions
authorizing the Administrative Agent and/or other Persons (the Administrative
Agent and such other Persons, acting in such capacity, are each an “Authorized
Person”), to act as the Loan Parties’ attorney-in-fact or agent (collectively,
the “Power of Attorney”); (b) the purpose of the Power of Attorney is to give
each Authorized Person broad powers to take any action which any Authorized
Person may deem necessary or advisable to accomplish the purposes hereof and
otherwise act in the name of the Loan Parties; (c) the Power of Attorney is
coupled with an interest and, as such, any Authorized Person, in exercising any
of its rights under the Power of Attorney is not a fiduciary of the Loan
Parties; (d) any Authorized Person may exercise any of its rights under the
Power of Attorney for the sole benefit of such Authorized Person, without regard
to the interests of the Loan Parties; (e) the Power of Attorney shall in no way
be construed as to benefit the Loan Parties; (f) no Authorized Person shall have
any duty to exercise any powers granted by the Power of Attorney for the benefit
of the Loan Parties or in the Loan Parties’ best interest; (g) no Authorized
Person shall have any duty of loyalty to the Loan Parties; (h) each Authorized
Person shall, to the extent exercisable, exercise any and all powers granted by
the Power of Attorney solely for the benefit of such Authorized Person; (i) any
rights the Loan Parties may have under 20 Pa.C.S. §§ 5601 - 5612, as amended
(the “POA Act”), are hereby forever waived and relinquished; (j) without
limiting the generality of the foregoing, (A) the Power of Attorney shall not be
construed in accordance with the provisions of the POA Act, and (B) no
Authorized Person shall have any of the duties described in 20 Pa.C.S. §
5601.3(b); (k) the Power of Attorney is irrevocable; and (l) the Loan Parties
have read and understand the Power of Attorney.



--------------------------------------------------------------------------------

25. This Fourth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this Fourth Amendment.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Fourth Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

    BORROWERS:     UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., WITNESS:     a
Delaware corporation

/s/ Paul A. McGrath

    By:  

/s/ Ross C. Wilkin

  (SEAL)     Name:  

Ross C. Wilkin

      Title:  

V.P. Finance, CFO and Treasurer

      DUNKIRK SPECIALTY STEEL, LLC, WITNESS:     a Delaware limited liability
company

/s/ Paul A. McGrath

    By:  

/s/ Ross C. Wilkin

  (SEAL)     Name:  

Ross C. Wilkin

      Title:  

Executive Officer

      NORTH JACKSON SPECIALTY STEEL, LLC, WITNESS:     a Delaware limited
liability company

/s/ Paul A. McGrath

    By:  

/s/ Ross C. Wilkin

  (SEAL)     Name:  

Ross C. Wilkin

      Title:  

Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:  

/s/ David B. Gookin

Name:  

David B. Gookin

Title:  

Executive Vice President

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:  

/s/ Brian Sheridan

Name:  

Brian Sheridan

Title:  

Vice President

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Paul J. Oris

Name:  

Paul J. Oris

Title:  

Senior Vice President

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Diane Geisler

Name:  

Diane Geisler

Title:  

Vice President

FIRST COMMONWEALTH BANK,

as a Lender

By:  

/s/ Brian J. Sohocki

Name:  

Brian J. Sohocki

Title:  

Senior Vice President



--------------------------------------------------------------------------------

ANNEX 1

EXHIBIT 8.2.6

FORM OF

ACQUISITION COMPLIANCE CERTIFICATE

                , 201  

PNC Bank, National Association,

as Administrative Agent

Three PNC Plaza

255 Fifth Avenue

Pittsburgh, PA 15222

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of August 18, 2011, by and among
Universal Stainless & Alloy Products, Inc., a Delaware corporation
(“Universal”), Dunkirk Specialty Steel, LLC, a Delaware limited liability
company (“Dunkirk”), North Jackson Specialty Steel, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk, and North Jackson are
each, a “Borrower” and collectively, the “Borrowers”), the Guarantors (as
defined therein) party thereto, PNC Bank, National Association (“PNC Bank”) and
various other financial institutions from time to time (PNC Bank and such other
financial institutions are each a “Lender” and collectively, the “Lenders”), and
PNC Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as amended by that certain (i) First Amendment to
Credit Agreement, dated March 19, 2012, (ii) Second Amendment to Credit
Agreement, dated March 29, 2013, (iii) Third Amendment to Credit Agreement,
dated November 7, 2013 and (iv) Fourth Amendment to Credit Agreement, dated
October 23, 2015 (as may be further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein with the same meanings.

                     [insert name of applicable Loan Party] intends to enter
into a Permitted Acquisition with                      [enter name of the target
company] pursuant to which                      [insert name of applicable Loan
Party] will                      [provide a brief description of the
transactions contemplated by such Permitted Acquisition]. This Certificate is
delivered to the Administrative Agent in accordance with Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] of the Credit Agreement.
I, the                      [Chief Executive Officer/President/Chief Financial
Officer/Treasurer or Assistant Treasurer] of each Borrower, do hereby certify as
of                  , 201  , which is at least five (5) Business Days prior to
such Permitted Acquisition (the “Report Date”), as follows:

 

1. The representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
respect with the same effect as though such representations and warranties had
been made on and as of the Report Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties were true and correct in all respects on and as of the specific dates
or times referred to therein).



--------------------------------------------------------------------------------

2. No Event of Default or Potential Default exists on the Report Date; and no
Event of Default or Potential Default shall exist immediately prior to or after
giving effect to such Permitted Acquisition.

[NOTE: If any Event of Default or Potential Default has occurred and is
continuing, set forth on an attached sheet the nature thereof and the action
which the Loan Parties have taken, are taking or propose to take with respect
thereto.]

3. Aggregate Consideration. The Consideration (excluding any Consideration in
the form of equity) to be paid for such Permitted Acquisition is $        .    ,
and the aggregate Consideration (excluding any Consideration in the form of
equity) paid for all Permitted Acquisitions (after giving effect to such
Permitted Acquisition) in the current fiscal year is $        .    .

Under Section 8.2.6(ii)(E)(w) of the Credit Agreement, the aggregate
Consideration (excluding any Consideration in the form of equity) paid for all
Permitted Acquisitions in any fiscal year shall not exceed Fifty Million and
00/100 Dollars ($50,000,000.00). Therefore, the Loan Parties             
[will/will not] be in compliance with Section 8.2.6(ii)(E)(w) of the Credit
Agreement after giving effect to such Permitted Acquisition.

4. Undrawn Availability. After giving effect to such Permitted Acquisition,
Undrawn Availability is $        .    .

Under Section 8.2.6(ii)(E)(x) of the Credit Agreement, Undrawn Availability is
required to be at least Thirty Million and 00/100 Dollars ($30,000,000.00).
Therefore, the Loan Parties                      [will/will not] be in
compliance with Section 8.2.6(ii)(E)(x) of the Credit Agreement after giving
effect to such Permitted Acquisition.

5. Maximum Leverage Ratio. After giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred in connection with such Permitted Acquisition), the Leverage Ratio for
the twelve (12) month period ending as of the Report Date is              to
1.0.

Senior Indebtedness as of the Report Date equals $         (the calculation of
which is set forth in the attached spreadsheet).

Consolidated EBITDA for the twelve (12) month period ending as of the Report
Date equals $         (the calculation of which is set forth in the attached
spreadsheet).



--------------------------------------------------------------------------------

The ratio of item 5(A) to item 5(B) equals the Leverage Ratio.

Under Section 8.2.6(ii)(E)(y) of the Credit Agreement, the Leverage Ratio is not
permitted to be greater than 2.50 to 1.00 for the relevant period. Therefore,
the Loan Parties                      [will/will not] be in compliance with
Section 8.2.6(ii)(E)(y) of the Credit Agreement after giving effect to such
Permitted Acquisition.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Acquisition Compliance Certificate this      day of             ,
201  .

 

    BORROWERS: WITNESS:     Universal Stainless & Alloy Products, Inc., a
Delaware corporation

 

    By:  

 

  (SEAL)     Name:  

 

    Title:  

 

WITNESS:     Dunkirk Specialty Steel, LLC, a Delaware limited liability company

 

    By:  

 

  (SEAL)     Name:  

 

    Title:  

 

WITNESS:     North Jackson Specialty Steel, LLC, a Delaware limited liability
company

 

    By:  

 

  (SEAL)     Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

SPREADSHEET

[see attached]



--------------------------------------------------------------------------------

ANNEX 2

EXHIBIT 8.3.3

FORM OF

COMPLIANCE CERTIFICATE

                , 201  

PNC Bank, National Association,

as Administrative Agent

Three PNC Plaza

255 Fifth Avenue

Pittsburgh, PA 15222

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of August 18, 2011, by and among
Universal Stainless & Alloy Products, Inc., a Delaware corporation
(“Universal”), Dunkirk Specialty Steel, LLC, a Delaware limited liability
company (“Dunkirk”), North Jackson Specialty Steel, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk, and North Jackson are
each, a “Borrower” and collectively, the “Borrowers”), the Guarantors (as
defined therein) party thereto, PNC Bank, National Association (“PNC Bank”) and
various other financial institutions from time to time (PNC Bank and such other
financial institutions are each a “Lender” and collectively, the “Lenders”), and
PNC Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as amended by that certain (i) First Amendment to
Credit Agreement, dated March 19, 2012, (ii) Second Amendment to Credit
Agreement, dated March 29, 2013, (iii) Third Amendment to Credit Agreement,
dated November 7, 2013 and (iv) Fourth Amendment to Credit Agreement, dated
October     , 2015 (as may be further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

I, the                      [Chief Executive Officer/President/Chief Financial
Officer/Treasurer or Assistant Treasurer] of each Borrower, do hereby certify on
behalf of the Borrowers as of the              [quarter/year] ended             
    , 201   (the “Report Date”), as follows:

1. CHECK ONE:

 

            The annual financial statements of Universal and its Subsidiaries,
consisting of an audited consolidated balance sheet and related audited
consolidated statements of income, stockholders’ equity and cash flows being
delivered to the Administrative Agent and the Lenders with this Compliance
Certificate (a) are all in reasonable detail and set forth in comparative form
the financial



--------------------------------------------------------------------------------

   statements as of the end of and for the preceding fiscal year, and (b) comply
with the reporting requirements for such financial statements as set forth in
Section 8.3.2 [Annual Financial Statements] of the Credit Agreement.    OR
            The quarterly unaudited financial statements of Universal and its
Subsidiaries, consisting of a consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and cash flows being
delivered to the Administrative Agent and the Lenders with this Compliance
Certificate (a) are all in reasonable detail and have been prepared in
accordance with GAAP, consistently applied (subject to normal year-end audit
adjustments), and set forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year,
and (b) comply with the reporting requirements for such financial statements as
set forth in Section 8.3.1 [Quarterly Financial Statements] of the Credit
Agreement.

2. The representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
respects with the same effect as though such representations and warranties had
been made on and as of the Report Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties were true and correct in all respects on and as of the specific dates
or times referred to therein).

3. In accordance with Section 6.2 [Updates to Schedules] of the Credit
Agreement, attached hereto as Exhibit A are updates to the schedules to the
Credit Agreement (the “Updated Schedules”). Notwithstanding the foregoing, the
Borrowers hereby acknowledge and agree that no schedule shall be deemed to have
been amended, modified or superseded by the Updated Schedules, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured by the Updated
Schedules, unless and until the Required Lenders, in their commercially
reasonable discretion, shall have accepted in writing the Updated Schedules.

4. No Event of Default or Potential Default has occurred and is continuing on
the Report Date.

[NOTE: If any Event of Default or Potential Default has occurred and is
continuing, set forth on an attached sheet the nature thereof and the action
which the Loan Parties have taken, are taking or propose to take with respect
thereto.]



--------------------------------------------------------------------------------

5. Indebtedness (Section 8.2.1(iii)). Indebtedness of the Loan Parties and their
Subsidiaries with respect to Purchase Money Security Interests and capitalized
leases, in the aggregate, as of the Report Date is $        , which does not
exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate for all
such Indebtedness.

6. Indebtedness (Section 8.2.1(vii)). Unsecured Indebtedness of the Loan Parties
and their Subsidiaries, in the aggregate, as of the Report Date is $        ,
which is Indebtedness other than the Indebtedness permitted by clauses
(i) through (vi) of Section 8.2.1 of the Credit Agreement, which is not more
than the permitted maximum of Five Million and 00/100 Dollars ($5,000,000.00) in
the aggregate at any time outstanding.

7. Subsidiaries, Partnerships and Joint Ventures. The aggregate investment by
the Loan Parties or any of them in all Joint Ventures as of the Report Date is
$        , which is not more than the permitted maximum of Fifteen Million and
00/100 Dollars ($15,000,000.00) at any time.

8. Minimum Fixed Charge Coverage Ratio (Section 8.2.17). The Fixed Charge
Coverage Ratio for the period equal to the four (4) consecutive fiscal quarters
ending as of the Report Date is              to 1.0, which is not less than the
required ratio of 1.10 to 1.00 for such period.1

(A) Consolidated EBITDA for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $         (the calculation of which
is set forth in the attached spreadsheet).

(B) Fixed Charges for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $         (the calculation of which
is set forth in the attached spreadsheet).

(C) the ratio of item 8(A) to item 8(B) equals the Fixed Charge Coverage Ratio.

9. [Maximum] Leverage Ratio [(Section 8.2.18)]. The Leverage Ratio for the
period equal to the four (4) consecutive fiscal quarters ending as of the Report
Date is              to 1.0[, which is not greater than the permitted ratio for
such period of 3.50 to 1.00].2

(A) Senior Indebtedness as of the Report Date equals $            (the
calculation of which is set forth in the attached spreadsheet).

(B) Consolidated EBITDA for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $            (the calculation of
which is set forth in the attached spreadsheet).

(C) The ratio of item 9(A) to item 9(B) equals the Leverage Ratio.

 

1  Include this calculation for the September 30, 2016 Report Date and each
Report Date thereafter.

2  Include the bold/bracketed items for the September 30, 2015 Report Date;
remove the bold/bracketed items for all other Report Dates but retain the
Leverage Ratio calculation in order to determine grid pricing.



--------------------------------------------------------------------------------

10. Minimum Consolidated EBITDA (Section 8.2.19). Consolidated EBITDA for the
period equal to the four (4) consecutive fiscal quarters ending as of the Report
Date is $        , which is not less than the required amount, if applicable, as
follows (select one).

     Twelve Million Four Hundred Thousand and 00/100 Dollars ($12,400,000.00),
calculated as of December 31, 2015.

OR

     Ten Million Two Hundred Thousand and 00/100 Dollars ($10,200,000.00),
calculated as of March 31, 2016.

OR

     Ten Million Eight Hundred Thousand and 00/100 Dollars ($10,800,000.00),
calculated as of June 30, 2016.

OR

     Sixteen Million Eight Hundred Thousand and 00/100 Dollars ($16,800,000.00),
calculated as of September 30, 2016.

OR

     Twenty-Three Million and 00/100 Dollars ($23,000,000.00), calculated as of
December 31, 2016.

11. Minimum Liquidity (Section 8.2.21). Undrawn Availability as of the Report
Date is $        , which is not less than Ten Million and 00/100 Dollars
($10,000,000.00).

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Compliance Certificate this      day of             , 201  .

 

      BORROWERS:       Universal Stainless & Alloy Products, Inc., WITNESS:    
a Delaware corporation By:  

 

    By:  

 

  (SEAL) Name:  

 

    Name:  

 

      Title:  

 

      Dunkirk Specialty Steel, LLC, WITNESS:     a Delaware limited liability
company By:  

 

    By:  

 

  (SEAL) Name:  

 

    Name:  

 

      Title:  

 

      North Jackson Specialty Steel, LLC, WITNESS:     a Delaware limited
liability company By:  

 

    By:  

 

  (SEAL) Name:  

 

    Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

[see attached]



--------------------------------------------------------------------------------

SPREADSHEET

[see attached]